


Exhibit 10.2


[corplogorgb1.jpg]                
            
PERFORMANCE AWARD AGREEMENT


[Full Name of Employee]


[Date]




Dear [First Name]:
Pursuant to The Madison Square Garden Company 2010 Cash Incentive Plan (the
“Plan”), you have been selected by the Compensation Committee of the Board of
Directors of The Madison Square Garden Company (the “Company”), to receive a
contingent cash award (the “Award”) effective as of _____________________ (the
“Effective Date”).
Capitalized terms used, but not defined, in this agreement (this “Agreement”)
have the meanings given to them in the Plan. The Award is subject to the terms
and conditions set forth below:
1. Amount and Payment of Award. [In accordance with the terms of this
Performance Award Agreement, the target amount of your contingent Award is
$__________________ (the “Target Award”). Notwithstanding the Target Amount
described above, upon certification by the Committee (as defined in Section 10
below) of the achievement of the performance criteria (the “Objectives”) set
forth in Annex 1 attached hereto, your Award will equal the Target Award
multiplied by two (2), subject to the Committee's right to exercise “negative
discretion” to the extent permitted by Annex 1. The Award, calculated in
accordance with Annex 1, will become payable to you upon the date that the
Company pays performance awards granted by the Committee on
______________________ to non-executive officers of the Company (the “Payment
Date”) provided, that you have remained in the continuous employ of the Company
or one of its Subsidiaries from the Effective Date through the Payment Date, and
provided, further, that the Committee has certified the achievement of the
Objectives.]1 [In accordance with the terms of this Performance Award Agreement,
the target amount of your contingent Award is $__________________ (the “Target
Award”), which may be increased or decreased to the extent the performance
objectives set forth on Annex 1 hereto (the “Objectives”) have been attained in
respect of the period from July 1, _____ through June 30, _____ (the
“Performance Period”). The Award, calculated in accordance with Annex 1 attached
hereto, will become payable to you upon the date on which the Committee (as
defined in Section 10 below) determines the Company's performance against the
Objectives (the “Payment Date”) provided, that you have remained in the
continuous employ of the Company or one of its Subsidiaries from the Effective
Date through the Payment Date.]2 At the sole discretion of the Committee, the
Award may be paid in cash or in shares of equivalent value of Class A Common
Stock of the Company (based on the Fair Market Value of such Class A Common
Stock on the Payment Date as determined by the Committee) to be issued pursuant
to The Madison Square Garden Company 2010 Employee Stock Plan (or any successor
plan).


__________________________
1 To be included for proxy reported officers
2 To be included for participants who are not proxy reported officers



1

--------------------------------------------------------------------------------






2.Termination of Employment. If, on the Payment Date, you are no longer employed
by the Company or one of its Subsidiaries for any reason, other than as a result
of your death, then you will automatically forfeit all of your rights and
interest in the Award regardless of whether the Objectives are attained.


3.Death. If, prior to the end of the Performance Period, your employment with
the Company or any of its Subsidiaries is terminated as a result of your death
then your estate will receive, promptly (and in any event within 30 days)
following the date of such termination, payment of the Target Award prorated for
the number of months of your employment completed prior to such termination
during the period commencing on July 1, _____ and ending on June 30, _____. If
following June 30, _____ but prior to the Payment Date, your employment with the
Company or any of its Subsidiaries is terminated as a result of your death then
your estate will receive on the Payment Date the Award, if any, to which you
would have been entitled on the Payment Date had your employment not been so
terminated


4.Going Private Transaction or Change in Control.


a.Going Private Transaction. Notwithstanding anything to the contrary contained
in this Agreement, if at any time a Going Private Transaction (as defined below)
occurs and immediately prior to such transaction you are employed by the Company
or one of its Subsidiaries, the Target Award shall become payable to you whether
or not the Objectives have been attained at the earlier of (i) July 1, _____,
provided, that you remain in the continuous employ of the Company or one of its
Subsidiaries from the Effective Date through such date or (ii) the date
subsequent to the Going Private Transaction on which your employment with the
Company or the surviving entity is terminated (A) by the Company or the
surviving entity other than for Cause (as defined below), (B) by you for Good
Reason (as defined below) or (C) as a result of your death. Notwithstanding the
foregoing, if you become entitled to payment of the Target Award by virtue of a
termination in accordance with (ii)(A) or (ii)(B) of this Section 4(a) and are
determined by the Company to be a “specified employee” within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended (“Section 409A of
the IRC”), the Target Award shall be paid to you on the earlier of: (i) July 1,
_____, (ii) the date that is six months from your date of employment termination
and (iii) any other date on which such payment or any portion thereof would be a
permissible distribution under Section 409A of the IRC. In the event of such a
determination, the Company shall promptly following the date of your employment
termination set aside such amount for your benefit in a “rabbi trust” that
satisfies the requirements of Revenue Procedure 92-64, and on a monthly basis
shall deposit into such trust interest in arrears (compounded quarterly at the
rate provided below) until such time as such amount, together with all accrued
interest thereon, is paid to you in full pursuant to the previous sentence);
provided, that no payment will be made to such rabbi trust if it would be
contrary to law or cause you to incur additional tax under Section 409A of the
IRC. The initial interest rate shall be the average of the one-year LIBOR fixed
rate equivalent for the ten business days prior to the date of your employment
termination.


b.Change in Control. Notwithstanding anything to the contrary contained in this
Agreement but subject to the subsections of this Section 4(b), if at any time a
Change of Control (as defined below) of the Company occurs and immediately prior
to such transaction you are employed by the Company or one of its Subsidiaries,
you will be entitled to the payment of the Target Award whether or not the
Objectives have been attained.


i.If the actual Change of Control:


(A) is a permissible distribution event under Section 409A of the IRC or payment
of the Award promptly upon such event is otherwise permissible under
Section 409A of the IRC (including, for

2

--------------------------------------------------------------------------------




the avoidance of doubt, by reason of the inapplicability of Section 409A of the
IRC to the Award), then the Target Award shall be paid to you by the Company
promptly following the Change of Control; or


(B) is not a permissible distribution event under Section 409A of the IRC and
payment of the Award promptly upon such event is not otherwise permissible under
Section 409A of the IRC, then the Target Award shall be paid to you by the
Company (together with interest thereon pursuant to Section 4(b)(ii) below) on
the earliest to occur of:


(1)any subsequent date on which you are no longer employed by the Company or any
of its Subsidiaries for any reason other than termination of your employment by
one of such entities for Cause (provided that if you are determined by the
Company to be a “specified employee” within the meaning of Section 409A of the
IRC, six months from such date);


(2)any other date on which such payment or any portion thereof would be a
permissible distribution under Section 409A of the IRC; or.


(3)July 1, _____.


ii.Upon any Change of Control, to the extent any amounts are due to be paid to
you at a later date pursuant to Section 4(b)(i)(B) above, the Company shall
promptly following the Change of Control set aside such amount for your benefit
in a “rabbi trust” that satisfies the requirements of Revenue Procedure 92-64,
and on a monthly basis shall deposit into such trust interest in arrears
(compounded quarterly at the rate provided below) until such time as such
amount, together with all accrued interest thereon, is paid to you in full
pursuant to Section 4(b)(i)(B) above); provided, that no payment will be made to
such rabbi trust if it would be contrary to law or cause you to incur additional
tax under Section 409A of the IRC. The initial interest rate shall be the
average of the one-year LIBOR fixed rate equivalent for the ten business days
prior to the date of the Change of Control and shall adjust annually based on
the average of such rate for the ten business days prior to each anniversary of
the Change of Control.


If and to the extent that any payment under this Section 4 is determined by the
Company to constitute “non-qualified deferred compensation” subject to Section
409A of the IRC and is payable to you by reason of your termination of
employment, then such payment shall be made to you only upon a “separation from
service” as defined for purposes of Section 409A of the IRC under applicable
regulations.
For purposes of this Agreement, “Cause” means, your (i) commission of an act of
fraud, embezzlement, misappropriation, willful misconduct, gross negligence or
breach of fiduciary duty against the Company or an Affiliate thereof, or
(ii) commission of any act or omission that results in a conviction, plea of no
contest, plea of nolo contendere, or imposition of unadjudicated probation for
any crime involving moral turpitude or any felony.
For purposes of this Agreement, “Change of Control” means the acquisition, in a
transaction or a series of related transactions, by any person or group, other
than Charles F. Dolan or members of the immediate family of Charles F. Dolan or
trusts for the benefit of Charles F. Dolan or his immediate family (or an entity
or entities controlled by any of them) or any employee benefit plan sponsored or
maintained by the Company, of the power to direct the management of the Company
or substantially all its assets (as constituted immediately prior to such
transaction or transactions).
For purposes of this Agreement, “Going Private Transaction” means a transaction
involving the purchase of Company securities described in Rule 13e-3 to the
Securities and Exchange Act of 1934.

3

--------------------------------------------------------------------------------




For purposes of this Agreement, “Good Reason” means: (a) without your express
written consent any reduction in your base salary or bonus potential, or any
material impairment or material adverse change in your working conditions (as
the same may from time to time have been improved or, with your written consent,
otherwise altered, in each case, after the Grant Date) at any time after or
within ninety (90) days prior to the Going Private Transaction including,
without limitation, any material reduction of your other compensation, executive
perquisites or other employee benefits (measured, where applicable, by level or
participation or percentage of award under any plans of the Company), or
material impairment or material adverse change of your level of responsibility,
authority, autonomy or title, or to your scope of duties; (b) any failure by the
Company to comply with any of the provisions of this Agreement, other than an
insubstantial or inadvertent failure remedied by the Company promptly after
receipt of notice thereof given by you; (c) the Company's requiring you to be
based at any office or location more than thirty-five (35) miles from your
location immediately prior to the Going Private Transaction except for travel
reasonably required in the performance of your responsibilities; or (d) any
failure by the Company to obtain the assumption and agreement to perform this
Agreement by a successor.
For purposes of this Agreement, “Subsidiaries” mean any entities that are
controlled, directly or indirectly, by the Company, or in which the Company
owns, directly or indirectly, more than 50% of the equity interests.
5.    Termination. Except for a right which has accrued to receive a payment on
account of the Award, this Agreement shall automatically terminate and be of no
further force and effect on the Payment Date.


6.    Transfer Restrictions. You may not transfer, assign, pledge or otherwise
encumber the Award other than to the extent provided in the Plan.


7.    Unfunded Obligation. The Plan will at all times be unfunded and, except as
set forth in Section 4 of this Agreement, no provision will at any time be made
with respect to segregating any assets of the Company or any of its Subsidiaries
for payment of any benefits under the Plan, including, without limitation, those
covered by this Agreement. Your right or that of your estate to receive payments
under this Agreement shall be an unsecured claim against the general assets of
the Company, including any rabbi trust established pursuant to Section 4.
Neither you nor your estate shall have any rights in or against any specific
assets of the Company other than the assets held by the rabbi trust established
pursuant to Section 4.


8.    Tax Representations and Tax Withholding. You hereby acknowledge that you
have reviewed with your own tax advisors the federal, state and local tax
consequences of receiving the Award. You hereby represent to the Company that
you are relying solely on such advisors and not on any statements or
representations of the Company, its Subsidiaries or any of their respective
agents. If, in connection with the Award, the Company is required to withhold
any amounts by reason of any federal, state or local tax, such withholding shall
be effected in accordance with Section 8 of the Plan.


9.    Right of Offset. You hereby agree that if the Company shall owe you any
amount that does not constitute “non-qualified deferred compensation” pursuant
to Section 409A of the IRC (the “Company-Owed Amount”) under this Agreement,
then the Company shall have the right to offset against the Company-Owed Amount,
to the maximum extent permitted by law, any amounts that you may owe to the
Company or its Subsidiaries of whatever nature.
 
10.     The Committee. For purposes of this Agreement, the term “Committee”
means the Compensation Committee of the Board of Directors of the Company or any
replacement committee established under, and as more fully defined in, the Plan.

4

--------------------------------------------------------------------------------






11.     Committee Discretion. The Committee has full discretion with respect to
any actions to be taken or determinations to be made in connection with this
Agreement, and its determinations shall be final, binding and conclusive.


12.     Amendment. The Committee reserves the right at any time and from time to
time to amend or revise the terms and conditions set forth in this Agreement,
except that the Committee may not make any such amendment or revision in a
manner unfavorable to you (other than if immaterial) without your consent. Any
amendment of this Agreement shall be in writing and signed by an authorized
member of the Committee or a person or persons designated by the Committee.


13.     Award Subject to the Plan. The Award and all other amounts payable
hereunder are subject to the Plan.


14.    Entire Agreement. Except for any employment agreement between you and the
Company or any of its Subsidiaries in effect as of the date of the grant hereof
(as such employment agreement may be modified, renewed or replaced), this
Agreement and the Plan constitute the entire understanding and agreement of you
and the Company with respect to the Award covered hereby and supersede all prior
understandings and agreements. Other than the definition of “Subsidiaries”
above, in the event of a conflict among the documents with respect to the terms
and conditions of the Award covered hereby, the documents will be accorded the
following order of authority: the terms and conditions of the Plan will have
highest authority followed by the terms and conditions of your employment
agreement, if any, followed by the terms and conditions of this Agreement.


15.     Successors and Assigns. The terms and conditions of this Agreement shall
be binding upon, and shall inure to the benefit of, the Company and its
successors and assigns.


16.     Governing Law. This Agreement shall be deemed to be made under, and in
all respects be interpreted, construed and governed by and in accordance with,
the laws of the State of New York.


17.     Jurisdiction and Venue. You irrevocably submit to the jurisdiction of
the courts of the State of New York and the Federal courts of the United States
located in the Southern District and Eastern District of the State of New York
in respect of the interpretation and enforcement of the provisions of this
Agreement and the Plan, and hereby waive, and agree not to assert, as a defense
that you are not subject thereto or that the venue thereof may not be
appropriate. You agree that the mailing of process or other papers in connection
with any action or proceeding in any manner permitted by law shall be valid and
sufficient service.


18.    Waiver. No waiver by the Company at any time of any breach by you of, or
compliance with, any term or condition of this Agreement or the Plan to be
performed by you shall be deemed a waiver of the same, any similar or any
dissimilar term or condition at the same or at any prior or subsequent time.


19.     Severability. The provisions of this Agreement shall be deemed severable
and the invalidity or unenforceability of any term or condition hereof shall not
affect the validity or enforceability of the other terms and conditions set
forth herein.


20.     Exclusion from Compensation Calculation. By acceptance of this
Agreement, you shall be considered in agreement that the Award shall be
considered special incentive compensation and will be exempt from inclusion as
“wages” or “salary” in pension, retirement, life insurance and other employee
benefits arrangements of the Company and its Affiliates, except as determined
otherwise by the Company. In addition,

5

--------------------------------------------------------------------------------




each of your beneficiaries shall be deemed to be in agreement that the Award
shall be exempt from inclusion in “wages” or “salary” for purposes of
calculating benefits of any life insurance coverage sponsored by the Company or
any of its Affiliates.


21.    No Right to Continued Employment. Nothing contained in this Agreement or
the Plan shall be construed to confer on you any right to continue in the employ
of the Company or any Affiliate, or derogate from the right of the Company or
any Affiliate, as applicable, to retire, request the resignation of, or
discharge you, at any time, with or without cause.


22.     Headings. The headings in this Agreement are for purposes of convenience
only and are not intended to define or limit the construction of the terms and
conditions of this Agreement.


23.     Effective Date. Upon execution by you, this Agreement shall be effective
from and as of the Effective Date.


24.     Signatures. Execution of this Agreement by the Company may be in the
form of an electronic, manual or similar signature, and such signature shall be
treated as an original signature for all purposes.


THE MADISON SQUARE GARDEN COMPANY
BBy:
__________________________________________________________________________________________________________________________________________
 
Name: Hank J. Ratner
Title: President & Chief Executive Officer





By your manual or electronic signature, you (i) acknowledge that a complete copy
of the Plan and this Agreement have been made available to you and (ii) agree to
all of the terms and conditions set forth in the Plan and this Agreement.


    
By:    _______________________________
Name:    
    
Date:_______________________________



6